Order adjudging appellant in contempt affirmed, with ten dollars costs and disbursements. In so far as the judgment directed the receiver to wind up the affairs of the corporation and to distribute the assets of the corporation among its creditors and stockholders, it went beyond the prayer for relief in the complaint and counterclaim, and was not warranted by the facts therein set forth. It was not authorized by law in such an action, and to that extent may be disregarded. The appointment of a receiver was proper, as there was no one else to whom the moneys directed to be paid by the judgment could be appropriately paid. In so far as the order appoints a receiver and directs payment by defendant Zises to him, the order is valid. Assuming, without deciding, that section 137 of the General Corporation Law applies to solvent as weU *904as insolvent corporations, it does not affect the view here presented. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur. [See post, p. 908.]